DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dell et al., (U.S. Patent Application Pub. # 2010/0005366).
Regarding claim 1, Dell disclose a system, comprising: a processing resource, and a memory device (Fig. 1, Para 0021, memory system 100, DIMMs communication with a high speed channel and using specialized bus CRC, memory system incorporated in a host processing system , channel 106, memory controller 110 interfaces with DIMMs), wherein the memory device is coupled to the processing resource via a first transmission link (Para 0021, channel 106) and wherein the processing resource is configured to test the first transmission link in response to detecting the memory device failing to execute a command by sending the command to the memory device again (Para 0041, robust retry capability, every failing memory channel transfer is retried during the error recovery operation, during the bus repair portion of the error recovery operation, the memory channel is re-initialized, tested and any required spare signal lanes are deployed) and monitoring the first transmission link for one or more signals that indicate whether the command was executed by the memory device (Para 0029, the FIR is located in the test and pervasive block, the FIR is in communication with every block so that FIR can monitor error checkers all over the hub device, See also Para 0081).
Regarding claim 2, Dell disclose, wherein the processing device is configured to determine a count of a number of times that the command is sent to the memory device for retry (Para 0067).
Regarding claim 3, Dell disclose, wherein the processing device is configured to issue a retry message in response to the command being sent to the memory device again (Para 0041, robust retry capability).
Regarding claim 4, Dell disclose, wherein the processing resource is configured to determine if the first transmission link is reliable in response to sending the command to the memory device again (Para 0038).
Regarding claim 5, Dell disclose, wherein the processing resource is configured to issue an error injection command to the memory device that results in the memory device returning an error signal when executing the error injection command (Para 0071, 0072, Error injection, hub device enables both hard and soft errors to be injected, Para 0005, bi-directional signal line in communication with the memory controller, See also Para 0037 for signal the host to initiate the on-the-fly retry, repair and error recovery operation).
Regarding claim 6, Dell disclose, wherein the processing resource is configured to issue a retry message and send the error injection command to the memory device again in response to receiving the error signal (Para 0041, the retry that do not complete successfully will result in a bus repair operation including testing, unsuccessful operation is signaled to the memory controller by fault signal line). 
Regarding claim 7, Dell disclose, wherein the processing resource is configured to monitor the first transmission link for signals that indicate if the first transmission link is reliable (Para 0029, the FIR is located in the test and pervasive block, the FIR is in communication with every block so that FIR can monitor error checkers all over the hub device, See also Para 0081).
Regarding claim 8, Dell disclose, wherein the integrated circuit is coupled to the processing resource via a second transmission link and wherein the processing resource is configured to test the second transmission link in response to the integrated circuit failing to execute a command by sending the command to the integrated circuity again and monitoring the second transmission link for signals that indicate whether the command was executed by the integrated circuit (Para 0041, retry operations, Para 0037, robust CRC checking with retry as the primary means of addressing channel soft errors, Para 0039, the host data CE threshold logic may invoke a spare SDRAM lane, Para 0071, periodic testing by error injection, Para 0081, monitoring including spare lines).
Regarding claim 9, Dell disclose a method, comprising: receiving, at a processing resource, a signal from a memory device on a transmission link that couples the memory device to the processing resource, wherein the signal indicates that memory device failed to execute a command (Fig. 1, memory controller 110, memory devices 109, fault isolation register (FIR (120), Para 0005, stores information about failures detected at the hub device, Para 0006, the hub device includes a bi-directional fault signal line in communication with the memory controller and readable by service interface, and a FIR for storing information about failures detected at the hub device); sending, by the processing the resource, the command to the memory device for the memory device to retry the command in response to receiving the signal (Para 0041, robust retry capability, every failing memory channel transfer is retried during the error recovery operation, during the bus repair portion of the error recovery operation, the memory channel is re-initialized, tested and any required spare signal lanes are deployed); and monitoring the transmission link for signals that indicate whether the command was executed by the memory device in response to the memory device retrying the command (Para 0029, the FIR is located in the test and pervasive block, the FIR is in communication with every block so that FIR can monitor error checkers all over the hub device, See also Para 0081).
Regarding claim 10, Dell disclose, further including issuing a retry message in response to the command being sent to the memory device again (Para 0041, robust retry capability).
Regarding claims 11, Dell disclose, determining a count of a number of times that the command is sent to the memory device for retry (Para 0067).
Regarding claims 12, Dell disclose, further including determining the transmission link is reliable in response to receiving signals that indicate the command was executed by the memory device (Para 0029, the FIR is located in the test and pervasive block, the FIR is in communication with every block so that FIR can monitor error checkers all over the hub device, See also Para 0081).
Regarding claims 13, Dell disclose, further including determining the transmission link is unreliable in response to receiving a threshold number of signals that indicate the memory device failed to execute the command when retried by the memory device (Para 0041, every failing memory channel transfer is retried and if retry operations do not succeed, a spare line is employed to correct hard errors, Para 0067, where it is determined if the retry threshold has been exceeded, if the retry threshold has been exceeded, then processing continues at block 614 to start channel re-initialization and repair).
Regarding claims 14, Dell disclose, further includes disabling access to the memory device in response to determining the transmission link is unreliable (Para 0042).
Regarding claims 15, Dell disclose a system, comprising: a processing resource, and a memory device (Fig. 1, Para 0021, memory system 100, DIMMs communication with a high speed channel and using specialized bus CRC, memory system incorporated in a host processing system , channel 106, memory controller 110 interfaces with DIMMs), wherein the memory device is coupled to the processing resource via a transmission link (Para 0021, channel 106) and wherein the memory device is configured to detect that a command has been sent to the memory device by the processing resource more than once and determine a count of a number of times that the command has been sent to the memory device (Para 0041, 0067).
Regarding claims 16, Dell disclose, wherein the memory device is configured to determine the transmission link is unreliable in response to the command being sent to the memory device a threshold number of times (Para 0067, where it is determined if the retry threshold has been exceeded, if the retry threshold has been exceeded, then processing continues at block 614 to start channel re-initialization and repair).
Regarding claims 17, Dell disclose, wherein the memory device is configured to determine the transmission link is reliable in response to the command being sent to the memory device less than a threshold number of times (Para 0067, where it is determined if the retry threshold has been exceeded, if the retry threshold has been exceeded, then processing continues at block 614 to start channel re-initialization and repair).
Regarding claims 18, Dell disclose, wherein the memory device is configured to send a signal to the processing resource in response to determining the transmission link is unreliable (Para 0042).
Regarding claims 19, Dell disclose, wherein the processing resource is configured to perform a service routine in response to receiving the signal (Para 0051, memory controller initiates the response). 
Regarding claims 20, Dell disclose, wherein the system is configured to enter a safe mode in response to failing the service routine (Para 0051).
Regarding claims 21, Dell disclose, wherein the system is configured to continue normal operation in response to passing the service routine (Para 0060).
Regarding claims 22, Dell disclose, wherein the memory device is configured to determine that the command has been sent to the memory device by the processing resource more than once in response to receiving a request for a portion of data more than once in a particular period of time (Para 0066).
Regarding claims 23, Dell disclose a method, comprising: detecting that a command has been sent to a memory device by a processing resource more than once on a transmission link that coupled the memory device to the processing resource (Para 0041, 0067); determining a count of a number of times that the command has been sent to the memory device (Para 0067); determining the transmission link is unreliable in response to the command being sent to the memory device a threshold number of times (Para 0067, where it is determined if the retry threshold has been exceeded, if the retry threshold has been exceeded, then processing continues at block 614 to start channel re-initialization and repair); and determining the transmission link is reliable in response to the command being sent to the memory device less than a threshold number of times (Para 0029, the FIR is located in the test and pervasive block, the FIR is in communication with every block so that FIR can monitor error checkers all over the hub device, See also Para 0081).
Regarding claims 24, Dell disclose, further including decreasing an operation speed on the transmission link in response to determining the transmission link is unreliable (Para 0065, 0066).
Regarding claims 25, Dell disclose, further including disabling the transmission link in response to determining the transmission link is unreliable and reconfiguring the system to operate without the memory device coupled to the processing resource via the disabled transmission link (Para 0067). 
Regarding claims 26, Dell disclose, further including retuning the transmission link in response to determining the transmission link is unreliable (Para 0067).
Regarding claims 27, Dell disclose, further including storing the count of the number of times that the command has been sent to the memory device in a register on the memory device (Para 0049, FIR registers).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 4352103 to Slater relates to a control system for controlling an industrial process where in digital information in the form of data and control information blocks is transmitted between remote blocks, the destination remote tests the block validity on one of two channels.
U.S. Patent # 9870283 to Shaeffer et al., relates to systems and methods for detecting and correcting address errors in a memory system.
U.S. Patent # 2001/0023392 to Nakatsuhama et al., relates to an abnormality detection for detecting abnormality in a communication bus, a device comprises a timer counter connected to the communication bus to measure a time during which signal having a first logical level is transmitted in the bus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114